Name: Regulation (EEC) No 1151/71 of the Commission of 2 June 1971 amending Regulation (EEC) No 615/71 as regards the payment in advance of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 340 Official Journal of the European Communities No L 121 / 10 Official Journal of the European Communities 3.6.71 REGULATION (EEC) No 1151/71 OF THE COMMISSION of 2 June 1971 amending Regulation (EEC) No 615/71 as regards the payment in advance of the production refund on olive oil used in the manufacture of certain preserved foods for in Member States is sufficient to cover any risks resulting from oil not being used for the purposes envisaged ; whereas provision may therefore be made for the entire refund to be paid in advance ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on - the establishment of a common organisation of the market in oils and fats , as last amended by Regulation (EEC) No 2554/702 ; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece ; Having regard to Council Regulation (EEC) No 155/714 of 26 January 1971 on the production refund on olive oil used in the manufacture of certain preserved foods, and . in particular Article 6 thereof; Whereas the second paragraph of Article 6 of Commission Regulation (EEC) No 615/71 5 of 24 March 1971 on detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods provides that, at the request of the party concerned, part of the refund may be paid in advance on condition that a deposit is lodged to guarantee that the oil is used for the purposes envisaged; whereas the deposit provided The following shall be substituted for the second paragraph of Article 6 of Regulation (EEC) No 6i5/71 : 'However, at the request of the party concerned, all or part of the refund may be paid in advance as soon as the check referred to in Article 3 ( a ) has been made, on condition that a deposit is lodged to guarantee that the oil will be used for the purposes envisaged.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 275, 19.12.1970, p. 5 . 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No L 22, 28.1.1971, p . 5 . 5 OJ No L 71 , 25.3.1971, p. 12 .